DECISION OF DISMISSAL
This matter is before the court on the court's own motion to dismiss. A trial in the above-entitled matter was scheduled for February 14, 2011, in the Oregon Tax Courtroom, Salem, Oregon. Plaintiff appeared on his own behalf. Fred Dodd (Dodd), Appraiser II, Clackamas County Department of Assessment and Taxation, appeared on behalf of Defendant.
At the case management conference held November 23, 2010, the parties agreed to an evidence exchange date of January 31, 2011, and a trial date of February 14, 2011. The court's evidence exchange rule and exchange date were highlighted on the trial notice sent to the parties.
At the time set for the trial, Plaintiff revised his request to reduce the real market value of property identified as Account 01494092. Plaintiff did not exchange exhibits in support of his requested real market value with Defendant. Plaintiff stated that he assumed the court had the documents submitted and reviewed by the Board of Property Tax Appeals. Plaintiff requested that documents submitted with his Complaint, requesting a real market value of $400,000 be admitted even though he is now requesting a real market value of $367,000. Plaintiff also requested that documents labeled "cost to cure" be admitted. Dodd objected to Plaintiff's requests that unlabeled documents be admitted. The court denied Plaintiff's requests that documents that were not properly labeled nor exchanged prior to trial be admitted. Without any *Page 2 
evidence of value, the court cannot make a well-reasoned determination of the real market value of Plaintiff's property as of the assessment date. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron February 16, 2011. The court filed and entered this documenton February 16, 2011.